
	

114 HR 1661 IH: Mutual Bank Capital Opportunity Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1661
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Rothfus (for himself, Mr. Stivers, and Mr. Barr) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to allow mutual capital certificates to satisfy capital
			 requirements for mutual depositories.
	
	
 1.Short titleThis Act may be cited as the Mutual Bank Capital Opportunity Act of 2015. 2.Treatment of mutual capital certificates (a)In generalSection 38 of the Federal Deposit Insurance Act (12 U.S.C. 1831o) is amended—
 (1)in subsection (b)(2)— (A)by redesignating subparagraphs (F) through (I) as subparagraphs (H) through (K), respectively; and
 (B)by inserting after subparagraph (E) the following new subparagraphs:  (F)Mutual capital certificateThe term mutual capital certificate means a financial instrument issued by a mutual depository pursuant to subsection (c)(1)(C) that—
 (i)is subordinate to all claims against such mutual depository; (ii)is unsecured by the assets of such mutual depository;
 (iii)does not permit preemptive rights; (iv)does not provide voting or member rights to the holder unless the board of directors of such mutual depository proposes to change the specific terms of any class of such certificates in a manner adverse to the interests of the holder;
 (v)is not eligible for use as collateral for any loan made by such mutual depository; (vi)if declared by the board of directors of such mutual depository, entitles the holder to a payment of fixed, variable, or participating dividends; and
 (vii)is not redeemable until the date that is 5 years after the date of issuance, except in the case of merger, conversion, or consolidation of such mutual depository, or reorganization of such mutual depository into a mutual holding company or a Federal mutual bank holding company (as such term is defined in section 5133A(a) of the Revised Statutes of the United States).
 (G)Mutual depositoryThe term mutual depository means an insured depository institution operating in a non-stock form, including a Federal non-stock depository and any form of non-stock depository provided for under State law, the deposits of which are insured by an instrumentality of the Federal Government.; and
 (2)in subsection (c)(1)— (A)in subparagraph (A), by inserting and subparagraph (C) after subparagraph (B)(ii); and
 (B)by inserting after subparagraph (B) the following new subparagraph:  (C)Mutual capital certificatesA mutual depository is authorized to issue mutual capital certificates that shall qualify as common equity Tier 1 capital (as such term is defined by the appropriate Federal banking agency) for purposes of any capital requirements mandated by any Federal law or regulation..
 (b)RegulationsNot later than 180 days after the date of enactment of this section, the appropriate Federal banking agencies (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) shall jointly issue regulations to implement this section.
			
